Awards affirmed, with costs to Nathan Schweitzer Company, against Armour & Company, on the authority of Pfeiffer v. Schweitzer Company (215 App. Div. 738, 856), the court holding now as it did then that as a matter of law Armour & Company were independent contractors and that Pfeiffer was the employee of that corporation; and as to the claimant Austin E. Fish, he being a eoemployee of Pfeiffer, the same rule must be applied to him. Van Kirk, Acting P. J., Hinman, McCann and Whitmyer, JJ., concur; Davis, J., dissents on the ground that it was admitted by the Nathan Schweitzer Company that both Pfeiffer and Fish were its employees; and there was sufficient evidence to support the finding of fact that both employees had been loaned or transferred from the service of Armour & Company to that of the Nathan Schweitzer Company; and that the employees had knowledge of that fact. They were furthering the business of the latter company at the time the accident occurred and it had the right to direct and control their work. (Charles v. Barrett, 233 N. Y. 127; Hartell v. Simonson & Son Co., 218 id. 345; Baldwin v. Abraham, 57 App. Div. 67; affd., 171 N. Y. 677; Abromowitz v. Hudson View Construction Co., 188 App. Div. 356; affd., 228 N. Y. 509; Amalgamated Roofing Co. v. Travelers Ins. Co., 300 Ill. 487; Rosedale Cemetery Association v. Industrial Acc. Comm. of California, 37 Cal. App. 706; 174 Pac. 351.)